
	

115 HR 1972 : VA Billing Accountability Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 1972
		IN THE SENATE OF THE UNITED STATES
		May 22, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to waive the
			 requirement of certain veterans to make copayments for hospital care and
			 medical services in the case of an error by the Department of Veterans
			 Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the VA Billing Accountability Act. 2.Authority of Secretary of Veterans Affairs to waive requirement of certain veterans to make copayments for care and services in the case of Department of Veterans Affairs error (a)Hospital care, nursing home care, and medical servicesSection 1710(f)(3) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
				
 (G)The Secretary may waive the requirement of a veteran to make a payment under this subsection or subsection (g) if—
 (i)an error committed by the Department or an employee of the Department was the cause of delaying notification sent to the veteran of the requirement to make the payment; and
 (ii)the veteran received such notification later than 180 days after the date on which the veteran received the care or services for which the payment was required..
 (b)MedicationsSection 1722A of such title is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following new subsection (c):  (c)The Secretary may waive the requirement of a veteran to make a payment under this section if—
 (1)an error committed by the Department or an employee of the Department was the cause of delaying notification sent to the veteran of the requirement to make the payment; and
 (2)the veteran received such notification later than 180 days after the date on which the veteran received the medication for which the payment was required..
				(c)Billing procedures
 (1)In generalSubchapter I of chapter 17 of such title is amended by adding at the end the following new section:  1709C.Procedures for copayments (a)Care at Department facility (1)In requiring a veteran to make a payment for care or services provided at a medical facility of the Department pursuant to this chapter, including sections 1710 and 1722A, the Secretary shall provide to such veteran a notification of such required payment by not later than 180 days after the date on which the veteran receives the care or services for which payment is required.
 (2)If the Secretary does not provide to a veteran a notification of the required payment by the date required under paragraph (1), the Secretary may not collect such payment, including through a third-party entity, unless the Secretary provides the veteran the following:
 (A)Information regarding how to apply for a waiver described in section 1710(f)(3)(G) or section 1722A(c) of this title, as appropriate.
 (B)Information regarding how to establish a payment plan with the Secretary. (C)Opportunity to make such a waiver or establish such a payment plan.
									(b)Care at non-Department facility
 (1)In requiring a veteran to make a payment for care or services provided at a non-Department facility pursuant to this chapter or other provision of law, the Secretary shall provide to such veteran a notification of such required payment by not later than 18 months after the date on which the veteran receives the care or services for which payment is required.
 (2)If the Secretary does not provide to a veteran a notification of the required payment by the date required under paragraph (1), the Secretary may not collect such payment, including through a third-party entity, unless the Secretary provides the veteran the following:
 (A)Information regarding how to apply for a waiver described in paragraph (3). (B)Information regarding how to establish a payment plan with the Secretary.
 (C)Opportunity to make such a waiver or establish such a payment plan. (3)The Secretary may waive the requirement of a veteran to make a payment for care or services provided at a non-Department facility pursuant to this chapter or other provision of law if—
 (A)an error committed by the Department, an employee of the Department, or a non-Department facility was the cause of delaying the notification sent to the veteran of the requirement to make the payment; and
 (B)the veteran received such notification after the period described in paragraph (1).. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1709B the following new item:
					
						
							1709C. Procedures for copayments..
 (d)Improvement of proceduresNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (1)review the copayment billing internal controls and notification procedures of the Department of Veterans Affairs; and
 (2)improve such controls and procedures, including pursuant to the amendments made by this Act.  Passed the House of Representatives May 21, 2018.Karen L. Haas,Clerk. 